DETAILED ACTION
1.   This office correspondence is a response to an interview held on October 8, 2021 (see attachment).  
1a. Status of claims:
           Claims 3-5, 7-8, 10, 12-14, 17-18, 21-23, 25-26, 28, 30-32, 35-36, 39-41, 43-44, 46, 48-50, and 53-54 are canceled.
             Claims 1-2, 6, 9, 11, 15-16, 19-20, 24, 27, 29, 33-34, 37-38, 42, 45, 47, and 51-52 are pending. 

                                                 Terminal disclaimer

2.  The terminal disclaimer filed on 10/08/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
3. Claims 1-2, 6, 9, 11, 15-16, 19-20, 24,27, 29, 33-34, 37-38, 42, 45, 47,  and 51-52 are allowed.  

 The following is an examiner's statement of reasons for allowance:

        The prior art of the record does not teach or further suggest the limitations of   “in response to selection of a first mode of operation of the distributed node health support service management system, configuring said first processor node to also perform distributed node health support service management  in a first distributed node health support service management role as a function of the selected first mode of operation, wherein the distributed node health support service management in the first distributed node health support service 
management role at said first processor node includes processing a service request for servicing the distributed computing system including forwarding a service notification to a support center 

4. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”  
 
Conclusion
5 . Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/DAVID R LAZARO/Primary Examiner, Art Unit 2455